

EXHIBIT 10.16(f)




sbdimage1a04.jpg [sbdimage1a04.jpg]
James M. Loree
President & Chief Executive Officer
Stanley Black & Decker
1000 Stanley Drive, New Britain, CT 06053
T (860) 827-3837











Date:     <Date>
To:    
From:    Jim Loree
Re:    2019 Management Incentive Compensation Plan


It is my pleasure to congratulate you for being selected to participate in the
2019 Management Incentive Compensation Plan (the “MICP”) under the Stanley Black
& Decker 2018 Omnibus Award Plan (the “2018 Plan”).


We have modified the structure of the MICP for 2019 to be granted in Performance
Shares (“MICP PSUs”), and stock-settled over a three-year period, rather than
cash to deliver 2019 operating margin savings and preserve cash. This structure
will also provide the potential for stock appreciation between the grant date
and vesting dates.


Bonus Opportunity


As a participant, you will have the opportunity to earn a target number of MICP
PSUs based on your current MICP level provided that the applicable Performance
Goals (as included with this Award letter) are achieved during the 2019 fiscal
year and the applicable service conditions are satisfied. The initial value of
each MICP PSU is [$xxx.xx], representing the average of the high and low price
of a share of company common stock on [March 29], 2019 discounted to fair value
to reflect that there will be no dividends during vesting.


You may earn additional MICP PSUs if the results achieved in relation to the
Performance Goals exceed “target” level, up to the applicable “maximum” level
number of MICP PSUs that can be earned, or fewer in the event performance is
below the target goals. Each MICP PSU represents one share of Stanley Black &
Decker Common Stock and, accordingly, the potential value will change as our
stock price changes.


You have been allocated a threshold, target and maximum number of MICP PSUs
based upon your target MICP % of your annual base salary at the rate in effect
as of January 1, 2019.


 
Threshold
Target
Max
2019 MICP Target
%
%
%
MICP PSU $ Amount
$
$
$
Number of MICP PSUs
 
 
 



2019 MICP - Officers

--------------------------------------------------------------------------------







The MICP PSUs ultimately deliverable will be determined by the Committee based
upon the actual 2019 results achieved in relation to the Performance Goals.
Participants will be eligible to vest in equal installments on [March 29th] of
2020, 2021 and 2022, provided that the participant is continuously employed by
the Company on each applicable vesting date, at which time the earned MICP PSUs
will be settled in accordance with the terms of this Award Letter and the
attached Terms and Conditions (the “Terms and Conditions”).


Financial Measurements


You are eligible to earn between 0%-200% of your target MICP PSUs based on the
level of achievement of the specific Performance Goals applicable to your
function or division, and the weighting of those goals, which are provided to
you with this Award Letter.


Performance Goals for corporate participants are based on metrics that apply to
the Company as a whole; division participants will have performance metrics
based on divisional as well as, in most cases, company-wide metrics. These
metrics will be weighted as follows:


Position
Weighting of Objectives
 
Corporate
Divisional
Corporate Participant
100%
0%
Division Participant
[25]%
[75]%



Although this summary includes the key aspects of the Program, it is not
intended to represent a full accounting of the rules and regulations applicable
to the Program and is subject to the attached Terms and Conditions, and the 2018
Plan (available upon request), which together with this Award Letter govern the
2019 MICP. While we will evaluate further, we expect to revert to the
cash-settled annual MICP for 2020 and future years.


If you have any questions, please contact Elizabeth Ryen at (860) 438-3440 or
Michele Webster at (860) 827-3877. Once again, thank you for your continued
support and congratulations on being selected to participate in this important
Program.


Best regards,
 
James M. Loree
President & Chief Executive Officer









2019 MICP - Officers

--------------------------------------------------------------------------------








Terms and Conditions Applicable to the
2019 Management Incentive Compensation Plan Awards under the
Stanley Black & Decker 2018 Omnibus Award Plan


Performance Share Portion


This certifies that Stanley Black & Decker, Inc. (the “Company”) has, on the
date set forth in the [Award Letter] to which these Terms and Conditions apply,
granted to the Participant named above a performance award (“Performance Award”)
of that number of target Performance Shares set forth in the [Award Letter],
subject to certain restrictions and on the terms and conditions contained in the
Award Documents and the Company’s 2018 Omnibus Award Plan, as amended from time
to time (the “2018 Plan”). A copy of the 2018 Plan is available upon request. In
the event of any conflict between the terms of the 2018 Plan and the Award
Documents, the terms of the 2018 Plan shall govern.
Capitalized terms used in these Terms and Conditions shall have the meanings
ascribed to them herein, except as expressly stated otherwise.
1.
Performance Award Opportunity. Each Participant will have an opportunity to earn
a target number of performance shares denominated in units of the Company
(“Performance Shares”) based upon achievement of the applicable Performance
Goals, and may earn additional Performance Shares if the Performance Goals
exceed “target” level, up to the applicable “maximum” number of Performance
Shares that can be earned. Each Performance Share represents one share of
Stanley Black & Decker Common Stock and, accordingly, the potential value of a
participant’s Performance Award will change as our stock price changes.



2.
Determination of Earned Performance Shares. As soon as reasonably practicable
following the release of the Company’s financial results in respect of the
Measurement Period (which generally occurs in January of each year), the
Committee will determine (i) whether and to what extent the applicable
Performance Factor levels for the Performance Goals have been achieved, and (ii)
the number of Performance Shares that are deemed “earned” in respect of the
Measurement Period as a result of such performance, with the number of earned
Performance Shares to be linearly interpolated on a straight-line basis between
specified levels of performance (i.e., for performance that falls above
“threshold” level but below “target” level, or above “target” level but below
“maximum” level”) (such earned shares, the “Eligible Shares”). Eligible Shares
shall also include any Performance Shares determined by the Committee to have
been earned after taking into account any applicable adjustment(s) described in
the immediately following paragraph.

Where performance achieved is below “threshold” level for any metric, the number
of Performance Shares to be earned with respect to that metric may be prorated
on a linear basis to zero, in the sole discretion of the Committee. In addition,
the number of Performance Shares which constitute Eligible Shares may be
adjusted up or down following the end of the Measurement Period, at the sole
discretion of the Committee, based upon individual performance. However, the
number of Eligible Shares may not exceed the maximum number of Performance
Shares eligible to vest as communicated to the Participant at the time of grant.
Once earned, the Eligible Shares (if any) will vest on the applicable Vesting
Date subject to the Participant’s satisfaction of the Service-Based Condition.
Any Performance Shares that do not constitute Eligible Shares following the
Committee’s determination thereof shall be automatically forfeited.
3.
Service-Based Vesting Conditions.

a.
General. Subject to the exceptions expressly set forth below, 1/3rd of a
Participant’s Eligible Shares (if any) will vest on each of March 15th of 2020,
2021 and 2022 (each a “Vesting Date”), in each case, provided that the
participant is continuously employed by the Company on each applicable Vesting
Date. Eligible Shares shall be settled in the form of Unrestricted Stock as soon
as reasonably practicable following the applicable Vesting Date.



Level 3 and up
Not for use with French participants



--------------------------------------------------------------------------------





b.
Retirement. Notwithstanding the foregoing Paragraph 3(a), if a Participant’s
employment with the Company terminates following March 15, 2020 due to
Retirement, any Eligible Shares held by the Participant as of the termination
date will vest and be settled in the form of Unrestricted Stock as soon as
reasonably practicable following the date of such Retirement. If the
Participant’s employment terminates due to Retirement on or before March 15,
2020, then, unless the Committee determines otherwise, the Participant’s
Performance Shares (including any Eligible Shares) shall be immediately
forfeited and cancelled.

c.
Disability; death. Notwithstanding the foregoing Paragraphs 3(a) or (b), if a
Participant’s employment with the Company terminates as a result of death or
Disability on or before March 15, 2020, the Participant will remain eligible to
vest in the number of Eligible Shares determined by the Committee to have been
earned following the end of the Measurement Period based on the level of
achievement of the Performance Goals, pro-rated by a fraction, the numerator of
which is the number of completed months during which the Participant was
employed by the Company during the Measurement Period, and the denominator of
which is 12. Any such pro-rated Eligible Shares will be settled no later than
March 15, 2020. If a participant’s employment with the Company terminates due to
his or her death or Disability following March 15, 2020, any Eligible Shares
held by the participant as of the termination date will vest and be settled in
the form of Unrestricted Stock as soon as reasonably practicable following the
date of such termination.

d.
Termination without “Cause”. If the participant’s employment with the Company is
terminated by the Company without “Cause” (as defined in the 2018 Plan) (and
other than as a result of death, Disability or Retirement), the Committee shall
have the discretion to treat such Participant’s Performance Shares (or, if
applicable, Eligible Shares) in accordance with the treatment set forth in the
foregoing paragraph 3(c) above.

e.
Compliance with Restrictive Covenants; Release of Claims. Notwithstanding
anything in these Terms & Conditions to the contrary, the Participant must be in
continuous compliance with all applicable Restrictive Covenants as of the date
on which any Performance Shares are settled. In the event that any Performance
Shares are settled in connection with a termination of the Participant’s
employment with the Company, the Company may require the Participant to execute
an effective release of claims in a form provided by the Company.



4.
Change in Control. Upon a Change in Control (as defined in the 2018 Plan), this
Performance Award shall be subject to Section 9 of the 2018 Plan. If a Change in
Control occurs and the Participant receives a “Replacement Award” (as defined in
the 2018 Plan) in respect of this award, then, (A) if such Change in Control
occurs on or following the date on which the Committee has determined the number
of Eligible Shares in respect of the Measurement Period, any Eligible Shares as
of the Change in Control date will be treated in accordance with the provisions
of Section 9(a)(iv) of the 2018 Plan, and (B) if such Change in Control occurs
prior to the date on which the Committee has determined the number of Eligible
Shares in respect of the Measurement Period, then the Performance Shares shall
be deemed earned at “target” level, and the number of Eligible Shares that
results from such determination with be converted to time-based awards and will
be treated in accordance with the provisions of Section 9(a)(iv) of the 2018
Plan. The determination as to whether an award is a “Replacement Award” shall be
made by the Committee, in good faith, taking into account such factors as it
deems appropriate, including the feasibility of continuing the applicable
Performance Goals or Performance Goals based on the resulting entity in the
applicable Change in Control.



5.
Rights of a Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Performance Shares, including but not limited
to, the right to receive dividends or dividend equivalents in respect thereof.
With respect to any Shares that are issued to the participant in respect of the
Performance Award, any rights as a shareholder with respect to such Shares will
only apply on a prospective basis.



6.
Transferability. Transferability shall be as set forth in the 2018 Plan.





Level 3 and up
Not for use with French participants



--------------------------------------------------------------------------------





7.
Adjustments. Notwithstanding any other provision hereof, the Committee shall
have authority to make adjustments in the terms and conditions of, and the
criteria included in, Performance Awards granted hereunder, as set forth in the
2018 Plan.



8.
Miscellaneous. The Committee shall have full authority to administer the
Performance Awards and to interpret the terms of the Award Documents, which
authority includes the authority to waive certain conditions in appropriate
circumstances. All decisions or interpretations of the Committee with respect to
any question arising in respect of the Performance Awards shall be binding,
conclusive and final. The waiver by the Company of any provision of this
document or any other Award Document shall not operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision of
this document or any other Award Document. The validity and construction of the
terms of this document and any other Award Document shall be governed by the
laws of the State of Connecticut. The terms and conditions set forth in this
document and any other Award Document are subject in all respects to the terms
and conditions of the 2018 Plan, which shall be controlling. The Participant
agrees to execute such other agreements, documents or assignments as may be
necessary or desirable to effect the purposes hereof.



9.
Unfunded Arrangement. The Performance Awards constitute an unfunded unsecured
promise of the Company, and the rights of the Participant in respect of the
Performance Awards are no greater than the rights of an unsecured creditor of
the Company.



10.
Compliance with Section 409A of the Code.

To the extent applicable, it is intended that the Performance Awards made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
Participants. The 2018 Plan and any awards granted thereunder shall be
administered in a manner consistent with this intent. Any reference in the 2018
Plan or the Award Documents to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to Section
409A of the Code by the U.S. Department of the Treasury or the Internal Revenue
Service.
If at the time of a Participant’s separation from service (within the meaning of
Section 409A of the Code), (i) the Participant shall be a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay such
amount on the otherwise scheduled payment date, but shall instead pay it,
without interest, on the first business day of the seventh month after the
Participant’s separation from service or, if earlier, on the Participant’s
death.
With respect to the Performance Award, a termination of employment will not be
deemed to have occurred unless such termination is also a separation from
service (within the meaning of Section 409A of the Code), and notwithstanding
anything contained herein to the contrary, the date on which such separation
from service takes place will be the termination date.
Each payment under this Agreement is intended to be a “separate payment” and not
one of a series of payments for purposes of Section 409A.
Without limiting anything set forth herein, the Performance Awards shall be
subject to Section 10 of the 2018 Plan in all respects.
11.
Detrimental Activity and Recapture Provisions. The Committee or the Board may
provide for the cancellation or forfeiture of a Performance Award or the
forfeiture and repayment to the Company of any gain related to a Performance
Award, or other provisions intended to have a similar effect, upon such terms



Level 3 and up
Not for use with French participants



--------------------------------------------------------------------------------





and conditions as may be determined by the Committee or the Board from time to
time (including under any applicable clawback policy adopted by the Company),
including, without limitation, in the event that a Participant, during
employment or other service with the Company or an affiliate, engages in
activity detrimental to the business of the Company. In addition,
notwithstanding anything in the 2018 Plan or the Award Documents to the
contrary, the Committee or the Board may also provide for the cancellation or
forfeiture of a Performance Award or the forfeiture and repayment to the Company
of any gain related to a Performance Award, or other provisions intended to have
a similar effect, upon such terms and conditions as may be required by the
Committee or the Board under Section 10D of the Exchange Act and any applicable
rules or regulations promulgated by the Securities and Exchange Commission or
any national securities exchange or national securities association on which
common stock of the Company may be traded or under any clawback policy adopted
by the Company.


12.
Capitalized Terms. The following capitalized terms shall have the meaning set
forth below.



Award Documents. The documents provided to a Participant that advise the
Participant that he or she has been selected to Participate in this program, the
Performance Goals, amounts payable at the Threshold, Target and Maximum Levels,
and the terms and conditions applicable to the Performance Award, which shall
consist of an Award Letter, signed by the Chief Executive Officer or the Chief
Human Resources Officer, and the documents referenced therein.
Disability. Disability has the meaning provided in Section 22(e)(3) of the
Internal Revenue Code of 1986, or any successor provision.
Measurement Period. Fiscal year 2019.
Performance Factors. Threshold, Target and Maximum performance to be achieved
over the Measurement Period.
Performance Goals. Goals established by the Committee or, pursuant to an
appropriate delegation of authority, the Chief Executive Officer, for
performance of the Company as a whole and/or specific businesses or functions
during the Measurement Period. The Performance Goals applicable to a Participant
for a particular Measurement Period, if not enclosed with the Award Letter, will
be promptly communicated to the Participant by a member of the Company’s Human
Resources Department.
Restrictive Covenants. The Restrictive Covenants contained in any Restrictive
Covenant Agreement executed by a Participant regarding his or her employment
with the Company or a subsidiary thereof. To be eligible to receive
distributions of Performance Awards following a termination of employment,
Participant understands and agrees that (i) Participant may not accept
employment (as an employee or contractor) for a competitor of the Company,
disparage the Company or any of its employees, solicit customers of the Company,
or solicit employees of the Company for employment directly or indirectly, at
any time during the Restriction Period and (ii) in the event Participant fails
to comply with clause (i), Participant will not be eligible to receive any
distribution Participant otherwise would have received under this provision.
Because they serve only as a condition to eligibility to receive a Performance
Award, these Restrictive Covenants are in addition to, and do not supersede, any
Restrictive Covenants set forth in any written employment agreement or other
agreement with a Participant. Notwithstanding anything to the contrary set forth
herein, the restrictions contained herein (i) are not intended to, and shall be
interpreted in a manner that does not limit or restrict you from exercising any
legally protected whistleblower rights (including pursuant to Rule 21F under the
U.S. Securities Exchange Act of 1934, as amended) and (ii) do not apply to any
Participant working from or based in any jurisdiction where such restrictions
are prohibited, including, without limitation, the State of California.


Level 3 and up
Not for use with French participants



--------------------------------------------------------------------------------





Retirement. The Participant’s termination of employment with the Company and
each of its Affiliates after attaining the age of 55 and completing 10 years of
service.
Service-Based Condition: Participants must satisfy the time-based service
requirements set forth in Paragraph 3 of these Terms and Conditions in order for
any Eligible Shares to vest and be settled.
Shares. Shares of Unrestricted Stock to be issued if Performance Goals are
achieved, as specified in the Award Documents.
Terms and Conditions. The terms and conditions applicable to 2019 Management
Incentive Compensation Plan Awards under the Stanley Black & Decker 2018 Omnibus
Award Plan.
Unrestricted Stock. Common Stock of the Company that may be sold at any time.




Level 3 and up
Not for use with French participants

